Citation Nr: 1742125	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-46 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea, including as secondary to service-connected PTSD.  


REPRESENTATION

The Veteran represented by:  John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from February 1969 to February 1973, including in-country service in the Republic of Vietnam from September 1969 to October 1969 and its contiguous waters between October 1972 and January 1973.  His decorations include the Combat Action Ribbon.  After active duty service, the Veteran was a member of the U.S. Air Force Reserves from 1980 - 1996.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board in its October 2016 decision denied the claims on appeal.  Upon the Veteran's appeal to the United States Court of Appeals for Veterans Claims (Court), that Court remanded the claims to the Board for action consistent with the terms of the joint motion for partial remand (JMPR) filed by both parties.  The matter is now once again before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Among the JMPR's assertions are that, in determining that the Veteran was not entitled to an initial disability rating in excess of 50 percent for his service-connected PTSD, the Board did not adequately discuss potentially favorable evidence of worsening symptoms of the Veteran's PTSD; did not discuss Global Assessment of Functioning (GAF) scores; did not discuss whether VA inappropriately limited the Veteran's claim for entitlement to service connection for psychiatric complaints to entitlement to service connection for PTSD alone; and did not adequately discuss whether VA had satisfied its duty to assist the Veteran regarding a January 2009 sleep study.  It is contended in part that other psychiatric disorders/symptoms were not fully accounted for or otherwise explained.

The Board has noted the Veteran's reports concerning his PTSD during examinations since his August 2015 VA examination, it has reviewed the January 2009 portions of the record referring to the January 2009 sleep study and, in particular, the Board has taken note of the Veteran's October 2008 Statement in Support of the Claim, in which he requests an examination for sleep disorder as a direct service-connected disability and possibly secondary to a psychiatric disorder, to include PTSD.

The Veteran's reports of his PTSD symptoms at the very least present the possibility of worsening symptoms.  Moreover, the impact of other acquired psychiatric disorders can only be determined upon examination.  

Additionally, although the 2009 portions of the record pertaining to a sleep disorder consistently note that the Veteran's sleep study was negative for obstructive sleep apnea (OSA) and assessed the Veteran with "no evidence of sleep apnea," there is the additional possibility that the Veteran's disorder could be secondary to his PTSD. 

In determining whether the duty to assist requires an examination, four factors are considered:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016).  See also McLendon v. Nicholson, 20 Vet. App.79, 83-86 (2006).  

As stated above, the record contains 2009 records with treatment notes concerning the Veteran's reports of a sleep disorder, suggesting a current disability or recurrent symptoms.  Whether occurring in service or, as in this case, there is a the possibility of secondary causation to the Veteran's in-service PTSD, either instance sufficiently speaks to the requirements of the second and third factors above; and without more medical evidence in the record, the Board cannot yet make any determination regarding the Veteran's sleep disorder, to include sleep apnea.  The Veteran has not yet had a VA examination for this disorder and, based on the above factors, one is required. 

For the foregoing reasons, both claims must be remanded for examinations.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative for information pertaining to any current treatment for the Veteran's PTSD or other psychiatric disorders and for sleep disorder, to include sleep apnea, at any VA facility and by any private treatment provider.  Any sleep study that was conducted should be obtained, or it should be determined that it is unavailable.

Obtain any records pertaining to the above requests for information not yet associated with the claims file and associate them with the claims file.  The Veteran's assistance should be requested in obtaining any records of recent treatment as indicated.  All attempts to obtain records should be documented in the claims file.

2.  After all additional records pertaining to the Veteran's PTSD or other psychiatric disorders and sleep disorder have been obtained and associated with the claims file, but whether or not records are obtained, schedule the Veteran for examinations with a VA examiner with an appropriate specialties. 

3.  The examiner for the Veteran's PTSD or other psychiatric disorders is requested to provide findings and a diagnosis as to the etiology, nature and the current severity and extent of that disorder.  The electronic claims folders should be made available to the examiner in conjunction with the examination.  All indicated tests should be accomplished and all findings reported in detail.  

The examiner should comment on all psychiatric disabilities and or symptoms and render an opinion as to whether depression is a symptom of the Veteran's PTSD or is a disability separate and distinct from PTSD requiring a diagnosis.  If the latter, the examiner should provide the findings and the diagnosis.  If psychiatric symptoms cannot be dissociated, that should be set out.  If they can be dissociated, the medical basis for that finding should be set out.
 
In the opinion, the examiner should discuss all lay evidence in the record pertaining to the Veteran's PTSD or other psychiatric disorders to include the Veteran's lay statements, any lay statements of his wife, family members, friends, co-workers, or others, as well as the Veteran's reports to providers, as they appear throughout the record.

Findings should be reconciled with other records on file to the extent possible.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  The examiner for the Veteran's sleep disorder, to include sleep apnea, is requested to provide findings and a diagnosis as to the etiology, nature and the current severity and extent of that disorder.  The electronic claims folders should be made available to the examiner in conjunction with the examination.  All indicated tests should be accomplished and all findings reported in detail.  

The examiner is requested to address the following in the opinion:

(a)  Whether the Veteran's sleep disorder, to include sleep apnea, can be formally diagnosed, and if so, is at least as likely as not (a 50 percent probability or more) caused by, made worse by and/or related to his active duty service.

(b)  For any sleep disorder, to include sleep apnea, not found to be as likely as not related to active service, is it at least as likely as not (50 percent or greater probability) that the sleep disorder, to include sleep apnea, has is caused by or has been aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected PTSD?

If appropriate, it should also be indicated whether any sleep disorder is a symptom of the service connected PTSD.  It should be indicated whether the sleep disorder is primarily or completely sleep interference due to nightmares and the like, or whether separate identifiable sleep disorders can be identified.

In the opinion, the examiner should discuss all lay evidence in the record pertaining to the Veteran's sleep disorder, to include sleep apnea, including the Veteran's lay statements, any lay statements of his wife, family members, friends, co-workers, or others, as well as the Veteran's reports to providers, as they appear throughout the record.

Findings should be reconciled with other records on file to the extent possible.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




